DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Allowable Subject Matter
Claims 1, 6-8, 10, 21-31, and 33-36 are allowed. 
Regarding claims 1 and 28, prior art Moganati et al. as modified by Bavriliuc et al. and Eronen et al. teach a system for creating and tracking associations between a content object and an object comprising: one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units and a method for creating and tracking associations between a content object and an object and further teach receive input data indicating a position for the content object to be displayed in association with the object rendered on one or more computing devices of a communication session; 
Regarding claim 21, prior art Moganati et al. as modified by Lanier et al. teach a method for execution on a computing device and further teach receiving input data indicating a position for a content object to be displayed in association with an object rendered on one or more computing devices of a communication session; generating a data structure defining an association between the content object and the object, the position of the content object and a position of the object, characteristics of the object content and characteristics of the object, one or more permissions for applying an operation to the content object or the object; receiving an input invoking the operation causing the content object or the object to be communicated to a remote computing device participating in a second communication session; in response to detecting that the operation is to be applied to the content object, applying the operation to the content object and replicating the operation to the object based on the one or more permissions defined in the data structure for applying an operation to the content object or the object and allowing the object to be communicated to the remote computing device participating in the second communication session; and in response to detecting that the operation is to be applied to the object, applying the operation to the object and replicating the operation to the content object based on the one or more permissions defined in the data structure for applying an operation to the content object or the object and allowing the content object to be communicated to the remote computing device participating in the second communication session. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole. The cited 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616